                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                               Civil No. 1:19-CV-287-FDW

 RANDY GRINDSTAFF,                                )
                                                  )
         Plaintiff,                               )
                                                  )                ORDER
 v.                                               )
                                                  )
 ANDREW SAUL,                                     )
 Commissioner of Social Security,                 )
                                                  )
         Defendant.                               )


       THIS MATTER is before the Court on the parties Motion (Doc. No. 14) for entry of a

Consent Order agreed to by the parties; and it appearing that the parties have agreed that the

Commissioner of Social Security should pay the sum of $5,800.00, in full and final settlement of

all claims arising under the Equal Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that Motion (Doc. No. 14) is GRANTED, and the Commissioner

of Social Security pay to Plaintiff the sum of $5,800.00 in attorney fees, in full satisfaction of any

and all claims arising under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sum this

case is dismissed with prejudice. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed

to her office at P.O. Box 58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s

assignment to his attorney of his right to payment of attorney’s fees under the EAJA. If the payment

is subject to offset, then any remaining fee will be made payable to Plaintiff and mailed to

Plaintiff’s counsel’s office address.

       IT IS SO ORDERED.
                                          Signed: April 29, 2020




         Case 1:19-cv-00287-FDW Document 15 Filed 04/30/20 Page 1 of 1
